                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW MEXICO



In re:

U.S. GLOVE, INC.,                                           Case No.
a New Mexico corporation                                    Chapter 11 Proceedings

                     Debtor.


                         DECLARATION OF RANDOLPH CHALKER



         I, RANDOLPH CHALKER, declare that the following statements are true and correct to

the best of my knowledge, information, and belief:

         1.    I am a shareholder and acting Chief Operating Officer of U.S. Glove, Inc., (the

“Debtor”) and am an authorized representative for the Debtor in these proceedings.

         2.    Pursuant to 11 U.S.C. § 1116, filed concurrently with this Declaration are true and

correct copies of the following documents:

               (a)      The Debtor’s latest available Balance Sheet;

               (b)      The Debtor’s latest available Cash Flow Statement;

               (c)      The Debtor’s Statement of Operations;

               (d)      The Debtor’s 2019 Federal Income Tax Return (which, will be filed under

                        seal or otherwise provided to the U.S. Trustee in this case).

Dated: February 14, 2021.

                                               U.S. Glove, Inc.



                                               Randolph Chalker
                                               Its: Authorized Representative



Case 21-10172-t11         Doc 2    Filed 02/14/21      Entered 02/14/21 10:00:17 Page 1 of 10
                                         The following statement is a year end balance sheet PRE
                                         any CPA adjustments. This is a best esimtate of the balance sheet at
                                         year end.

                                                                                                                12/31/2020
                                                    Assets
                                                    Cash (BOA Operating)                                           $86,324




Case 21-10172-t11
                                                    Accounts Rec.                                                 $185,552

                                                    FF&E                                                            $9,875




Doc 2
                                                    RM                                                              $5,435
                                                    Finished Goods                                                 $18,500
                                                    Intellectual Property                                           $2,000

                                                    Total Assets                                                  $307,686




Filed 02/14/21
                                                    Liablities
                                                    Accounts Payable (Amex)                                         $5,645
                                                    Est Misc. Accounts Payable                                     $15,000
                                                    Law Tanning                                                     $6,859
                                                    Hide House                                                      $7,000

                                                    Accrued Interest Snr @ 14%                                    $116,176
                                                    Accrued Interest Jr @ 5.3%                                     $77,292

                                                    EIDL Note                                                    $150,000
                                                    PPP One                                                        $52,250
                                                    Mike Jacobs Snr Note @ 14%                                  $2,140,000
                                                    Mike Jacobs Jr. Note @ 5.3%                                 $1,243,000

                                                    Total Liablities                                            $3,813,222




Entered 02/14/21 10:00:17 Page 2 of 10
                                                    Implied Equity                                              ($3,505,536)
                                                                                                                                                            U. S. Glove, Inc.
                                                                                                                                                            Profit and Loss
                                                                                                                                                        January - December 2020

                                                                                Jan 2020          Feb 2020          Mar 2020             Apr 2020        May 2020          Jun 2020             Jul 2020        Aug 2020          Sep 2020             Oct 2020        Nov 2020          Dec 2020              Total
                                         Income
                                          4820 Sales of product income              128,641.87        118,552.22        70,546.61          14,746.78         48,068.62         127,617.06        157,045.91         127,450.12        102,093.03        128,129.78         96,714.69         71,283.87         1,190,890.56
                                          4850 Discounts/refunds given                 -456.95           -583.83          -232.95            -617.99           -165.05            -256.00          -1,009.00           -649.26         -1,073.89          -1,887.00         -1,076.00         -2,717.75          -10,725.67
                                         Total Income                          $    128,184.92   $    117,968.39   $    70,313.66    $     14,128.79    $    47,903.57    $    127,361.06   $    156,036.91    $    126,800.86   $    101,019.14   $    126,242.78    $    95,638.69    $    68,566.12    $ 1,180,164.89
                                         Cost of Goods Sold
                                          5000 COGS - leather                        14,860.09          5,524.96         3,013.79           7,031.78          4,817.04                            11,663.96          17,129.37         16,740.92          2,085.91         18,380.68          6,859.05          108,107.55
                                          5010 COGS - other materials                 2,054.52          4,471.12           915.00              98.41          5,659.76            192.25             484.80           4,048.95          4,223.49          6,943.69          1,169.88                             30,261.87
                                          5020 COGS - supplies                          88.39            354.00                                                 679.72           5,249.00           -417.39           1,204.00          1,413.09            513.75                             -375.86            8,708.70
                                          5030 COGS - RM                              3,673.06          7,104.12         1,246.33           1,310.00          1,561.94           3,693.61            696.24           2,010.54          3,465.00          5,676.98          5,062.40          2,539.68           38,039.90
                                          5050 COGS - contract labor                  7,383.53          6,688.40         9,377.28           1,032.08            300.81            209.60           4,204.57           6,255.86          4,716.71          5,925.52          1,407.28          4,545.86           52,047.50
                                          5060 COGS - shipping                        7,902.37          7,689.75         8,375.54           3,515.07          5,648.06           9,610.35          9,585.31          11,813.97          8,330.59         10,248.54          8,817.13          5,404.63           96,941.31




Case 21-10172-t11
                                          5070 COGS - shipping supplies                187.90            201.00            300.55                                                 252.80             148.90            245.99            365.94             470.37             80.50                              2,253.95
                                          5100 COGS - product for resale              6,585.77         10,388.54        13,075.20          10,156.37          1,061.47           6,120.79         36,412.61           4,000.47           525.86          11,988.43                            3,131.35          103,446.86
                                          5200 COGS - wages                          22,917.98         21,956.80        23,554.92           4,473.92         11,959.46          17,669.72         25,125.70          29,421.10         35,493.08         36,722.95         37,140.00         41,611.98          308,047.61
                                          5300 COGS - small tools, dies                916.77           1,064.91                               77.02                              711.61                                69.67                                               1,234.45                              4,074.43
                                         Total Cost of Goods Sold              $     66,570.38   $     65,443.60   $    59,858.61    $     27,694.65    $    31,688.26    $     43,709.73   $     87,904.70    $     76,199.92   $     75,274.68   $     80,576.14    $    73,292.32    $    63,716.69    $     751,929.68
                                         Gross Profit                          $     61,614.54   $     52,524.79   $    10,455.05    -$    13,565.86    $    16,215.31    $     83,651.33   $     68,132.21    $     50,600.94   $     25,744.46   $     45,666.64    $    22,346.37    $     4,849.43    $     428,235.21




Doc 2
                                         Expenses                                                                                                                                                                                                                                               0.0707
                                          6040 Bank service charges                                                                          -583.06            580.08                                                 -943.96                                -3.50           595.00             -90.00            -445.44
                                          6050 Bookkeeping                             557.71            388.35                             2,683.93            355.99            118.66                               459.55            302.59                               136.46            106.80            5,110.04
                                          6070 Charitable contributions                                                                                                                            1,000.00                                                                    51.00                              1,051.00
                                          6100 Credit card fees                       1,778.47          1,709.32         1,033.45             255.91            516.12           1,327.66          1,235.28           1,424.58          1,581.49          1,541.27          1,217.00          1,640.62           15,261.17
                                          6140 Insurance - general liability                            2,524.00                                              2,549.00                             2,524.00                                                                 2,678.00                             10,275.00
                                          6155 Insurance - Mike                       3,102.03          3,102.03         3,102.03           3,102.03          3,102.03           3,011.72          3,102.03           3,245.83          3,245.83          3,245.83          3,245.83          3,245.83           37,853.05
                                          6170 Insurance - work comp                   555.04            535.75            721.30             153.96            302.02            578.09             640.12            683.15            812.78             746.40            122.57            770.92            6,622.10
                                          6200 Office supplies                        1,776.05          1,487.03           397.57             313.55            834.92           1,030.30          2,279.04           2,921.33          1,424.56          1,279.02            570.10            536.09           14,849.56
                                          6210 Other taxes                                                                                                                                           655.00                               14.85                                                                     669.85
                                          6220 Legal and professional                                   3,339.20           128.10           1,180.15                                               1,320.00          10,085.50                                                               42,500.00           58,552.95
                                          6225 Payroll processing fee                  608.34            335.44            336.92             198.20            281.85            289.00             417.39            352.83            365.78             535.52            511.64            469.32            4,702.23




Filed 02/14/21
                                          6237 Management fees                        7,535.00                                                                                                                                                                                                                    7,535.00
                                          6240 Marketing expenses                    10,136.60          3,800.00         3,025.00           5,022.60          3,050.00           6,806.55         12,643.42          10,315.71          8,094.12          7,477.21          7,014.96          6,758.23           84,144.40
                                          6250 Meals and entertainment                 438.09            578.29            400.42              92.18             80.00            389.77             511.27            585.43            819.25             778.06          1,106.37            208.26            5,987.39
                                          6290 R&D                                                       251.08                                                                                                                                                                                                     251.08
                                          6300 Rent - building                        5,965.00          5,750.00         5,750.00           5,750.00          5,750.00           5,750.00          5,750.00           5,750.00          5,750.00          5,750.00          5,831.00          5,904.50           69,450.50
                                          6310 Repairs and maintenance                1,455.82           749.28             97.09                             1,153.18            511.98             239.66           4,626.46          1,009.71          1,454.86            408.41                             11,706.45
                                          6330 Software expenses                       440.03            514.68            452.49             375.65            875.90            385.87             465.75            381.87            406.60             410.76            517.50            549.29            5,776.39
                                          6340 Telephone                               189.84            299.41            191.59             191.59            191.47            191.51             191.51            184.16            184.17             184.17            184.20            184.20            2,367.82
                                          6345 Trade show expenses                                                         450.00                                                                                                                                                                                   450.00
                                          6350 Travel                                                                                                                                                                  290.83                               204.96                                                  495.79
                                          6380 Utilities                                                 430.47                               758.56            225.97            294.04             255.37            255.45            392.00             259.82            258.19            267.64            3,397.51
                                          6520 Payroll tax expense                    2,320.52          1,853.42         2,162.17             189.74            202.63            273.77           1,416.80           2,407.77          3,025.06          3,103.89          3,122.46          3,405.93           23,484.16
                                         Total Expenses                        $     36,858.54   $     27,647.75   $    18,248.13    $     19,684.99    $    20,051.16    $     20,958.92   $     34,646.64    $     43,026.49   $     27,428.79   $     26,968.27    $    27,570.69    $    66,457.63    $     369,548.00
                                         Net Operating Income                  $     24,756.00   $     24,877.04   -$    7,793.08    -$    33,250.85    -$    3,835.85    $     62,692.41   $     33,485.57    $      7,574.45   -$     1,684.33   $     18,698.37    -$    5,224.32    -$   61,608.20    $      58,687.21
                                         Other Income
                                          7020 SBA EIDL Grant                                                                               9,000.00                                                                                                                                                              9,000.00
                                          7120 Interest income                                                                                                                                                            0.68                                                                                         0.68
                                         Total Other Income                    $          0.00   $          0.00   $         0.00    $      9,000.00    $         0.00    $          0.00   $          0.00    $          0.68   $          0.00   $          0.00    $         0.00    $         0.00    $        9,000.68
                                         Other Expenses
                                          8120 Executive travel                        577.74           4,908.62           547.77                               789.57           1,773.09          1,617.22           1,957.31          2,984.71          3,489.87          1,631.99            981.87           21,259.76
                                          8140 Fraud charges                                                                                                                                                                                                                                  3,700.00            3,700.00
                                          8180 Interest expense                      28,707.00         27,211.24        28,707.13          28,853.38         29,075.14          28,610.81         29,007.57          29,059.82         28,300.50         29,581.56         28,821.51         29,580.10          345,515.76
                                         Total Other Expenses                  $     29,284.74   $     32,119.86   $    29,254.90    $     28,853.38    $    29,864.71    $     30,383.90   $     30,624.79    $     31,017.13   $     31,285.21   $     33,071.43    $    30,453.50    $    34,261.97    $     370,475.52
                                         Net Other Income                      -$    29,284.74   -$    32,119.86   -$   29,254.90    -$    19,853.38    -$   29,864.71    -$    30,383.90   -$    30,624.79    -$    31,016.45   -$    31,285.21   -$    33,071.43    -$   30,453.50    -$   34,261.97    -$    361,474.84
                                         Net Income                            -$     4,528.74   -$     7,242.82   -$   37,047.98    -$    53,104.23    -$   33,700.56    $     32,308.51   $      2,860.78    -$    23,442.00   -$    32,969.54   -$    14,373.06    -$   35,677.82    -$   95,870.17    -$    302,787.63


                                         EBITDA Calculation
                                         EBT:                                        -4,528.74         -7,242.82        -37,047.98         -53,104.23        -33,700.56         32,308.51          2,860.78         -23,442.00        -32,969.54         -14,373.06        -35,677.82        -95,870.17         -302,787.63
                                         Plus: Interest                              28,707.00         27,211.24        28,707.13          28,853.38         29,075.14          28,610.81         29,007.57          29,059.82         28,300.50         29,581.56         28,821.51         29,580.10          345,515.76
                                         Plus: Depreciation




Entered 02/14/21 10:00:17 Page 3 of 10
                                         Plus: Amortization
                                         Total EBITDA:                               24,178.26         19,968.42         -8,340.85         -24,250.85         -4,625.42         60,919.32         31,868.35           5,617.82         -4,669.04         15,208.50          -6,856.31        -66,290.07          42,728.13
                                                                                         19%               17%              -12%              -172%              -10%               48%                20%                4%                -5%               12%               -7%              -97%                  4%
                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW MEXICO



In re:

U.S. GLOVE, INC.,                                           Case No.
a New Mexico corporation                                    Chapter 11 Proceedings

                   Debtor.


                        DEBTOR’S STATEMENT OF OPERATIONS



         U.S. Glove, Inc. (the “Debtor”), as a Subchapter V Chapter 11 debtor-in-possession,

submits the following Statement of Operations pursuant to 11 U.S.C. §§ 1187(a) and 1116(1) of

the United States Bankruptcy Code.

         The Debtor is a New Mexico corporation with its principal place of business located at

6801 Washington St NE, Albuquerque, New Mexico. The Debtor, which was founded in 1988, is

currently co-owned by Mike Jacobs (43%), Evan Gobdel (16%), Greg Bregstone (16%), Randolph

Chalker (14%), and Gay Gustafson (11%).

         The Debtor manufactures hand and wrist support products for both gymnastics and

cheerleading, as well as a variety of other ancillary products, including wristbands, chalk, athletic

tape, and grip brushes designed to enhance athletic performance. All products are manufactured in

the United States. The Debtor relies on several vendors to continue its operations and delivers its

products to athletes all over the world.

         The Debtor currently employs 12 employees and 6 independent contractors. The Debtor

has debt totaling approximately $3.8 million. Although the Debtor has historically enjoyed net

operating profits, it has seen a drastic decline in revenues and profits, which has been compounded




Case 21-10172-t11        Doc 2     Filed 02/14/21     Entered 02/14/21 10:00:17 Page 4 of 10
by the impacts of the COVID-19 pandemic on the gymnastics and cheerleading industries. The

Debtor has requested and received relief from the U.S. Small Business Administration through the

Paycheck Protection Program ($100,000)1 and the Economic Injury Disaster Loan program

($150,000) to stay afloat during the pandemic and survive through the current economic

conditions.

        As of the filing of this Chapter 11 case, the Debtor continues to manufacture and sell its

product but needs the protections afforded under the Bankruptcy Code to ensure its long-term

existence and continued operations; otherwise the Debtor would be quickly forced to close its

doors as payment of ongoing expenses would not be possible. The Debtor is confident that it can

go through a successful reorganization under Subchapter V of Chapter 11 of the Bankruptcy Code

and propose a feasible plan that allows the Debtor to restructure its debts, keep its business

operating, and maximize value to the estate.




1
 Debtor has received two rounds of PPP disbursements. $41,525 of the original $50,000 PPP loan has been
forgiven. The Debtor received a second $50,000 PPP loan on February 1, 2021.

                                                       2

Case 21-10172-t11           Doc 2      Filed 02/14/21       Entered 02/14/21 10:00:17 Page 5 of 10
Case 21-10172-t11   Doc 2   Filed 02/14/21   Entered 02/14/21 10:00:17 Page 6 of 10
Case 21-10172-t11   Doc 2   Filed 02/14/21   Entered 02/14/21 10:00:17 Page 7 of 10
Case 21-10172-t11   Doc 2   Filed 02/14/21   Entered 02/14/21 10:00:17 Page 8 of 10
Case 21-10172-t11   Doc 2   Filed 02/14/21   Entered 02/14/21 10:00:17 Page 9 of 10
Case 21-10172-t11   Doc 2   Filed 02/14/21   Entered 02/14/21 10:00:17 Page 10 of 10
